Title: From George Washington to Tobias Fernald, 23 December 1782
From: Washington, George
To: Fernald, Tobias


                        
                            Sir
                            Head Quarters Decr 23d 1782
                        
                        Altho I cannot help feeling an extreme reluctance at parting with the veteran & faithful Officers of
                            the Army I have the honor to command, before the conclusion of the War; Yet when I am convinced by any of them, that their
                            constitution is entirely ruined, and their impaired state of health such as renders them unfit for farther duty, I cannot
                            think it justifiable to urge them to continue, especially when there is such a provision for them to retire upon as at
                            present—it is therefore only in consequence of the representation contained in your Letter of the 22d inst. that, I am
                            induced to acquiese & do hereby consent to your request for retiring upon the Emoluments of the Act of Congress
                            of the 19th of Novr last. I beg you will be pleased to accept my sincere wishes for the recovery of your health &
                            believe that I am with due regard Sir Your Most Obedt Servt

                    